UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

GEORGE TROY CARTAGENA,

                                                 Plaintiff,
                                                                      Case # 18-CV-245-FPG
v.
                                                                      DECISION AND ORDER

COMMISSIONER OF SOCIAL SECURITY,

                                                 Defendant.


                                                  INTRODUCTION

           Plaintiff George Cartagena brings this action pursuant to the Social Security Act seeking

review of the denial of his Supplemental Security Income (“SSI”) application. ECF No. 1. The

Court has jurisdiction over this action under 42 U.S.C. § 1383(c)(3).

           Both parties moved for judgment on the pleadings pursuant to Federal Rule of Civil

Procedure 12(c). ECF Nos. 10, 13. For the reasons that follow, the Commissioner’s motion is

GRANTED and Cartagena’s motion is DENIED.

                                                   BACKGROUND

           On October 14, 2014, Cartagena protectively filed an application for SSI. Tr. 195.1 He

alleged that he had been disabled since October 1, 2010 due to obesity, a leg and back condition,

cellulitis, and arthritis Tr. 218, 222. On May 23, 2017, Cartagena and a vocational expert (“VE”)

testified at a hearing before Administrative Law Judge Maria Herrero-Jaarsma (“the ALJ”). Tr.

63. On August 2, 2017, the ALJ issued an unfavorable decision. Tr. 20. On January 18, 2018,

the Appeals Council denied Cartagena’s request for review. Tr. 1. This action seeks review of the

Commissioner’s final decision. ECF No. 1.


1
    “Tr.” Refers to the administrative record in this matter.

                                                                1
                                     LEGAL STANDARD

I.     District Court Review

       When a court reviews a final decision of the SSA, it does not “determine de novo whether

[the claimant] is disabled.” Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998). Rather, the court

“is limited to determining whether the SSA’s conclusions were supported by substantial evidence

in the record and were based on a correct legal standard.” Talavera v. Astrue, 697 F.3d 145, 151

(2d Cir. 2012) (citing 42 U.S.C. § 405(g)) (other citation omitted). The Commissioner’s decision

is “conclusive” if it is supported by substantial evidence. 42 U.S.C. § 405(g). “Substantial

evidence means more than a mere scintilla. It means such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir.

2009) (citations omitted).

II.    Disability Determination

       An ALJ must follow a five-step sequential evaluation to determine whether a claimant is

disabled within the meaning of the Act. See Parker v. City of New York, 476 U.S. 467, 470-71

(1986). At step one, the ALJ must determine whether the claimant is engaged in substantial gainful

work activity. See 20 C.F.R. § 416.920(b). If so, the claimant is not disabled. If not, the ALJ

proceeds to step two and determines whether the claimant has an impairment, or combination of

impairments, that is “severe” within the meaning of the Act, meaning that it imposes significant

restrictions on the claimant’s ability to perform basic work activities. Id. § 416.920(c). If the

claimant does not have a severe impairment or combination of impairments, the analysis concludes

with a finding of “not disabled.” If the claimant does, the ALJ continues to step three.

       At step three, the ALJ examines whether a claimant’s impairment meets or medically

equals the criteria of a listed impairment in Appendix 1 of Subpart P of Regulation No. 4 (the



                                                 2
“Listings”). Id. § 416.920(d). If the impairment meets or medically equals the criteria of a Listing

and meets the durational requirement, the claimant is disabled. Id. § 416.909. If not, the ALJ

determines the claimant’s residual functional capacity (“RFC”), which is the ability to perform

physical or mental work activities on a sustained basis, notwithstanding limitations for the

collective impairments. See id. § 416.920(e)-(f).

       The ALJ then proceeds to step four and determines whether the claimant’s RFC permits

him or her to perform the requirements of his or her past relevant work. Id. § 416.920(f). If the

claimant can perform such requirements, then he or she is not disabled. Id. If he or she cannot,

the analysis proceeds to the fifth and final step, wherein the burden shifts to the Commissioner to

show that the claimant is not disabled. Id. § 416.920(g). To do so, the Commissioner must present

evidence to demonstrate that the claimant “retains a residual functional capacity to perform

alternative substantial gainful work which exists in the national economy” in light of his or her

age, education, and work experience. See Rosa v. Callahan, 168 F.3d 72, 77 (2d Cir. 1999)

(quotation marks omitted); see also 20 C.F.R. § 416.960(c).

                                          DISCUSSION

I.     The ALJ’s Decision

       At step one, the ALJ found that Cartagena had not engaged in substantial gainful activity

since the application date. Tr. 22. At step two, the ALJ found that Cartagena had several severe

physical impairments, including morbid obesity and arthritis in both knees, as well as anxiety. At

step three, the ALJ found that none of Cartagena’s impairments met or medically equaled the

criteria of any Listings impairment and determined Cartagena’s RFC. Tr. 23-35. At step four, the

ALJ noted that Cartagena has no past relevant work, and at step five, he found that Cartagena can




                                                 3
adjust to other work that exists in significant numbers in the national economy. Tr. 35-37.

Accordingly, the ALJ found Cartagena not disabled. Tr. 37.

II.      Analysis

         Cartagena argues that remand is required because the ALJ failed to properly analyze

whether the combination of his obesity and his bilateral knee arthritis medically equaled Listing

1.02, the ALJ’s conclusion that he could perform sedentary work while using a cane for ambulation

is not supported by substantial evidence, the ALJ violated the treating physician rule, the ALJ erred

by omitting a reaching limitation from his RFC determination, and the ALJ erred in assigning little

weight to the opinion of Cartagena’s treating mental health counselor.

         For the following reasons, the Court rejects Cartagena’s arguments, DENIES his motion

for judgment on the pleadings, and GRANTS the Commissioner’s motion for judgment on the

pleadings.

      A. Step Three Analysis

         Cartagena first argues that the ALJ failed to properly analyze whether the combination of

his obesity and his bilateral knee arthritis medically equaled Listing 1.02. Listing 1.02 requires

major dysfunction of a major peripheral weight-bearing joint resulting in the inability to ambulate

effectively as defined in Listing 1.00B2b. 20 C.F.R. § 404, Subpart P, App’x 1, § 1.02. Listing

1.00B2b, in turn, defines the inability to ambulate effectively as “an extreme limitation of the

ability to walk, i.e., an impairment(s) that interferes very seriously with the individual’s ability to

independently initiate, sustain, or complete activities.” Section 1.00B2b provides examples of

ineffective ambulation, including: the inability to walk without the use of a walker, two crutches

or two canes, the inability to walk a block at a reasonable pace on rough or uneven surfaces, the

inability to use standard public transportation, the inability to carry out routine ambulatory



                                                  4
activities, such as shopping and banking, and the inability to climb a few steps at a reasonable pace

with the use of a single hand rail.

       Cartagena argues that the ALJ failed to discuss his ability to ambulate effectively at step

three, and that the record shows that he cannot ambulate effectively. The Court disagrees.

       Admittedly, the ALJ’s discussion of Listing 1.02 is brief and the evidence she cited

regarding Cartagena’s ability to ambulate is mixed. Tr. 23. For instance, a report from Cartagena’s

May 2015 consultative examination with Donna Miller, M.D., indicated that Cartagena had a wide

based gait, was unable to walk on his heels and toes, and had some decreased range of motion of

the lumbar spine, hips, and knees. Tr. 23, 424. But Dr. Miller also reported that Cartagena’s joints

were stable and non-tender; there were no evident subluxations, contractures, ankylosis, or

thickening; there was no redness, heat, swelling, or effusion; and Cartagena had a normal stance,

did not use an assistive device, and was able to rise from a chair without difficulty. Tr. 23, 424.

       However, within her RFC discussion, the ALJ cited additional evidence regarding

Cartagena’s ability to ambulate. The evidence indicated that:

   •   In December 2015, Cartagena began treating with John Sauret, M.D. Dr. Sauret indicated
       that Cartagena walked with a normal gait without using an assistive device. Tr. 29, 431.

   •   In March 2016, Dr. Sauret reported a normal gait, recommended that Cartagena change his
       diet, and advised him to walk for 30 minutes five to seven days a week. Tr. 428-29.

   •   In May 2016, Dr. Sauret prescribed Cartagena a cane. Tr. 567.

   •   Dr. Sauret referred Cartagena to a specialist at UB MD Orthopaedics & Sports Medicine
       (“UBMD”) for knee injections, and in September 2016, UBBD communicated to Dr.
       Sauret that Cartagena had reported that the injections were helping, his stamina was
       improving, he was walking farther, he was intentionally taking the stairs more, and he was
       walking his dog for exercise. Tr. 475, 478.

   •   In October 2016, Cartagena saw Dr. Sauret after losing his balance and falling while getting
       out of bed, but Dr. Sauret still observed a normal gait and continued advising Cartagena to
       walk 30 minutes for five to seven days a week. Tr. 462-64.




                                                 5
   •   In November 2016, Cartagena told Dr. Sauret that he felt better after receiving his knee
       injections, he continued to lose weight, he had no new complaints, and he had a normal
       gait. Tr. 462-64.

   •   In February 2017, Cartagena saw Dr. Sauret after he fell down the stairs, but he
       nevertheless reported that he felt well, had no complaints, and had lost more weight. Tr.
       489-90. Dr. Sauret observed a normal gait, indicated that Cartagena ambulated without an
       assistive device, and noted that, despite his fall, he did not have a history of frequent falls
       and was not considered a fall risk. Tr. 489-90.

   •   In May 2017, Dr, Sauret completed a medical source statement in which he opined that
       Cartagena had a “limited ambulatory capacity,” but also found that he could stand/walk for
       a total of two hours in a workday and could walk a block without rest or severe pain. Tr.
       30-31, 628-29.
       The Court is thus satisfied that the ALJ considered the totality of the record when

evaluating Cartagena’s ability to ambulate at step three.

       Further, the record evidence is consistent with effective ambulation for purposes of Listing

1.02. Specifically, Cartagena needed only one cane, not two. Although he fell down the stairs in

February 2017, when he visited Dr. Sauret after the fall, he reported that he felt well and had no

complaints, his examination was unremarkable, and he had lost weight. Tr. 23, 30. In May 2017,

although Dr. Sauret opined that Cartagena had limited ambulatory capacity, he also opined that

Cartagena could walk one block without resting or experiencing severe pain. Tr. 31, 629.

Additionally, at the hearing, Cartagena testified that he could walk a couple doors down to his

sister’s house without difficulty when using his cane. Tr. 93.

       Accordingly, based on all of the record evidence, the Court finds no error in the ALJ’s step

three analysis.

   B. Use of a Cane

       Next, Cartagena argues that the ALJ’s conclusion that he could perform sedentary work

with the use of a cane for ambulation is not supported by substantial evidence because the ALJ




                                                 6
failed to appreciate that he needs the cane not only for ambulation, but for balance. The Court

disagrees.

       The SSA distinguishes between the use of a cane for ambulation versus for balance. SSA

Ruling 96-9p explains that, since most unskilled sedentary work requires only occasionally lifting

and carrying light objects, an individual who requires a cane for ambulation may still be able to

perform these minimal lifting and carrying requirements. SSR 96-9p, 1996 WL 374185, at *7.

“On the other hand, the occupational base for an individual who must use [a cane] for

balance . . . may be significantly eroded.” Id.

       Here, for the same reasons explained above, the Court is satisfied that the ALJ considered

the record as a whole when evaluating Cartagena’s ability to ambulate. After doing so, the ALJ

determined in his RFC that Cartagena required a cane to ambulate. Cartagena’s contention that he

needs the cane for balance may be his interpretation of the evidence, but where substantial evidence

supports the ALJ’s decision, a court will not remand simply because the evidence also supports an

alternate conclusion. See Yancey v. Apfel, 145 F.3d 106, 111 (2d Cir. 1998).

       Moreover, even if Cartagena does need the cane for balance, he is not necessarily precluded

from performing sedentary work. Even though SSR 96-9p indicates that the use of a cane for

balance may erode the sedentary occupational based, at least one court has found that the use of a

cane for balance is consistent with the ability to perform sedentary work. See Johnson v. Comm’r

of Soc. Sec., No. 18-CV-0507-MJR, 2019 WL 3406610, at *5 (W.D.N.Y. July 29, 2019) (holding

that ALJ did not err in finding that claimant who was prescribed cane for balance, weightbearing,

and pain could perform sedentary work). And, at the hearing, Cartagena’s counsel specifically

asked the VE questions about the use of a cane for balance, not just ambulation, and the VE

testified that certain jobs would still be available. Tr. 105-06.



                                                  7
       Accordingly, the Court finds no error in the ALJ’s RFC determination with respect to the

cane limitation.

   C. Treating Physician Rule

       Cartagena next argues that the ALJ violated the treating physician rule by assigning partial

weight to the opinion of Dr. Sauret, who treated Cartagena five times over the course of a year and

a half, while assigning moderate weight to the opinion of the consultative examiner, Dr. Miller,

who examined Cartagena only once.

       Under the treating physician rule, the ALJ must give a treating physician’s opinion

controlling weight if it is “well-supported by medically acceptable clinical and laboratory

diagnostic techniques and is not inconsistent with the other substantial evidence in [the] record.”

20 C.F.R. § 416.927(c)(2); see also Green-Younger v. Barnhart, 335 F.3d 99, 106 (2d Cir. 2003).

An ALJ may discount a treating physician’s opinion if it does not meet this standard, but she must

“comprehensively set forth [her] reasons for the weight assigned to a treating physician’s opinion.”

Halloran v. Barnhart, 362 F.3d 28, 33 (2d Cir. 2004); see also 20 C.F.R. § 416.927(c)(2) (“We

will always give good reasons in our notice of determination or decision for the weight we give

[the claimant’s] treating source’s opinion.”).

       Here, Cartagena does not argue that the ALJ’s discussion of Dr. Sauret’s opinion lacked

the requisite good reasons; in fact, he acknowledges that the ALJ found Dr. Sauret’s opinion to be

inconsistent with other record evidence. See Heil v. Comm’r of Soc. Sec., No. 16-CV-6653-FPG,

2017 WL 5467714, at *5 (W.D.N.Y. Nov. 14, 2017) (finding that the ALJ provided the requisite

“good reasons” for discounting a treating source’s opinions where she found the opinions generally

inconsistent with objective findings in the record and with the source’s own physical




                                                 8
examinations). Rather, Cartagena argues that the ALJ failed to properly analyze Dr. Sauret’s

opinion for consistency with Dr. Miller’s and UBMD’s physical findings.

       However, Dr. Miller made no findings as to Cartagena’s ability to walk, sit, or stand. At

most, she found a reduced range of motion in his knees due to obesity but noted that he was able

to rise from his chair without difficulty. Tr. 424-25. She opined that Cartagena had a moderate

limitation with heavy lifting, bending, carrying, reaching, pushing, pulling, kneeling, and

squatting. Tr. 426. Nothing in Dr. Miller’s opinion specifically bolsters Dr. Sauret’s opinion.

       Further, no source from UBMD rendered a medical opinion. Cartagena cites a treatment

note from UBMD indicating that he had an antalgic gait and joint tenderness. Tr. 472-474. But it

is not clear how this note helps Cartagena’s argument that the ALJ should have given more weight

to Dr. Sauret’s opinion because it is inconsistent with Dr. Sauret’s repeated findings that Cartagena

had a normal gait.

       In any case, the ALJ did not completely reject Dr. Sauret’s opinion. His sedentary RFC

determination incorporated Dr. Sauret’s opinion that Cartagena was limited to only two hours of

standing and/or walking during a workday, and, like Dr. Sauret, the ALJ limited Cartagena to

lifting and carrying no more than ten pounds and never kneeling or crouching. Tr. 25, 630. While

Dr. Sauret’s medical source statement skipped the question of whether Cartagena needed a cane,

Tr. 629, the ALJ concluded that he needed one. Tr. 25. Dr. Sauret’s severely restrictive opinion

that Cartagena needed hourly breaks and needed to rest 30 minutes before returning to work is not

supported by his own treatment notes or by the record as a whole.

       Accordingly, the Court finds that the ALJ did not violate the treating physician rule.




                                                 9
   D. Reaching Limitation

       Cartagena next argues that the ALJ erred by omitting a reaching limitation from his RFC

determination even though Dr. Miller opined that he had a moderate reaching limitation. The

Court disagrees.

       There is no record evidence supporting a reaching limitation, and Cartagena never

complained of any reaching problems. It is not clear why Dr. Miller included this limitation in her

medical source statement. Her examination notes indicate that Cartagena had full range of motion

in his shoulder, elbows, forearms, and wrists. Tr. 425. In any case, courts have found that a

moderate reaching limitation is consistent with the ability to perform even light work. See Gurney

v. Colvin, No. 14-CV-688S, 2016 WL 805405, at *3 (W.D.N.Y. Mar. 2, 2016) (collecting cases).

The Court finds no error here.

   E. Mental Limitations

       Finally, Cartagena argues that the ALJ erred in assigning little weight to the opinion of

Megan Denney, his treating mental health counselor. Again, the Court disagrees.

       Starting in December 2015, Cartagena sought biweekly treatment for anxiety and

depression at Horizons Health Services, which links patients with mental health professionals. Tr.

431. In May 2017, counselor Megan Denney completed an assessment indicating that Cartagena

was seriously limited or unable to meet competitive standards in 25 out of 25 listed mental abilities

and aptitudes, that he found all the demands of work stressful, and that he would likely miss more

than four days of work per month. Tr. 34, 578-83. The ALJ gave this severely restrictive opinion

limited weight because it was not from an acceptable medical source, and it included several signs

and symptoms that were not present in examination notes. Tr. 35, 579.




                                                 10
        Cartagena first faults the ALJ for discounting Denney’s opinion on the basis that she is not

an acceptable medical source. The SSA’s regulations require the ALJ to “evaluate every medical

opinion he receives, regardless of its source.” Pena v. Chater, 968 F. Supp. 930, 937 (S.D.N.Y.

1997), aff’d, 141 F.3d 1152 (2d Cir. 1998) (citation omitted). And the opinion of an “other source”

who regularly treats a claimant is entitled to extra consideration. See Vishner v. Colvin, No. 1:14-

cv-00431, 2017 WL 1433337, at *5 (W.D.N.Y. Apr. 24, 2017).

        However, the ALJ did not discount Denney’s opinion solely because she is not an

acceptable medical course. The ALJ explained that she found Denney’s opinion to be inconsistent

with Cartagena’s testimony and treatment notes. For example, Denney listed sleep disturbance as

one of Cartagena’s symptoms even though by April 2017 Cartagena had gotten a CPAP machine

for his sleep apnea and reported that his quality of sleep had improved. Tr. 571-71. Additionally,

treatment notes from Horizons made in April, May, and June 2016 indicated that Cartagena

reported “good” sleep. Tr. 442, 448, 455. Denney also listed “psychomotor agitation” as a

symptom, even though no treatment notes reflect that symptom. See Tr. 595, 602 (showing that

treatment notes list only “psychomotor retardation,” which is the opposite of psychomotor

agitation).

        Finally, the ALJ noted that Denney’s opinion was inconsistent with Cartagena’s testimony.

The ALJ explained that Cartagena testified that he gets frequent anxiety and panic attacks, but that

he has learned breathing exercises and other coping mechanisms which are effective in calming

him down and improving his symptoms. He also takes medication to control his symptoms. Tr.

27.

        The Court finds that the ALJ properly analyzed Denney’s opinion against the record as a

whole and that the ALJ’s RFC determination—which limits Cartagena to a low stress work



                                                 11
environment; simple, routine decisions; only occasional changes in routine, processes, and setting;

and only occasional contact with coworkers and the public—is supported by substantial evidence.

                                         CONCLUSION

       For the reasons stated, Cartagena’s Motion for Judgment on the Pleadings (ECF No. 10) is

DENIED, the Commissioner’s Motion for Judgment on the Pleadings (ECF No. 13) is GRANTED,

and Cartagena’s Complaint (ECF No. 1) is DISMISSED WITH PREJUDICE. The Clerk of Court

is directed to enter judgment and close this case.

       IT IS SO ORDERED.

Dated: September 27, 2019
       Rochester, New York

                                                      ______________________________________
                                                        HON. FRANK P. GERACI, JR.
                                                        Chief Judge
                                                        United States District Court




                                                 12
